AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I



                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                              JUDGMENT IN A CRIMINAL CASE
                                        v.                                   (For Offenses Committed On or After November 1, 1987)


                Gildardo De La Cruz-Ascencion                                Case Number: 3: l 8-mj-23283-WVG

                                                                            Kenneth Robert McMullan
                                                                            Defendant's Attorney


REGISTRATION NO. 81853298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count( s)      ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ~  Assessment: $10 WAIVED
~ Fine: WAIVED
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, December 26, 2018
                                                                          Date of Imposition of Sentence

                            FILED
                            Dec 26 2018
                     CLERK, U.S. DISTRICT COURT
                                                                          ttiu;;;;S~WFORn
                                                                          UNITED STATES MAGISTRATE JUDGE
                  SOUTHERN DISTRICT OF CALIFORNIA
                  BY            s1 ericas        DEPUTY


                                                                                                               3: l 8-mj-23283-WVG
